Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 182-191  are pending and are under consideration in the instant office action.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/28/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application is a Divisional of U.S. Application No. 16/284,461 filed February 25, 2019 (U.S.Patent 10,772,864), which is a Divisional of U.S. Application No. 15/658,730 filed July 25, 2017 (U.S. Patent 10,258,592), which is a (1) Divisional of U.S. Application No. 15/154,100, filed May 13, 2016 (now U.S. Patent 9,750,713); which is a Continuation of U.S. Application No. 14/027,320, filed September 16, 2013 (now U.S. Patent 9,636,317); which is a Continuation-In-Part of U.S. Application No. 13/745,740, filed January 18, 2013; which claims benefit of U.S. Provisional Application Nos. 61/588,162, filed January 18, 2012, 61/588,165, filed January 18, 2012, and 61/588,167, filed January 18, 2012, and is a Continuation-In-Part of 12/023,753, filed January 31, 2008 (now abandoned); which claims benefit of U.S. Provisional Application 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 182-191  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification,  does not reasonably provide enablement for 
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir., 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558,1564 (Fed. Cir. 1996).
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Nature of invention and breadth of the claims
The claims are drawn to a method for treating or alleviating one or more of the symptoms of arthritis in a mammalian subject comprising administering an effective amount of phorbol ester or derivative compound of Formula I, or a pharmaceutically- acceptable salt, isomer, enantiomer, solvate, hydrate, or polymorph thereof to said subject

    PNG
    media_image1.png
    344
    315
    media_image1.png
    Greyscale

Formula I wherein R1 and R2 and R3 are as defined in the claim
Breadth of compounds:
The claims thus encompass several compounds given the permutaitons and combinations of the three R-groups with different substituents as defined. The compound could very well include the following hypothetical compound. The structural variations of different lengths of alkyl chains or addition of an aromatic benzyl ring will greatly modify the biological and pharmacokinetic properties and the final physiological or molecular action of these compounds will not be the same. 

    PNG
    media_image2.png
    355
    464
    media_image2.png
    Greyscale

Breadth of Arthritis 
Arthritis, by itself, it is not a complete, standard medical term for a specific disease or group of related diseases, but a general term denoting group of conditions involving damage to the joints of the body, and may or may not involve inflammation of other parts of the body such as the nails. 
Rheumatoid arthritis is an inflammatory disorder causing destruction of articular cartilage. It is an autoimmune condition where the body’s immune system attacks its joints. It is a multisystemic disease, having extra-articular manifestations (e.g anemia, Keratoconjunctivitis sicca, lung fibrosis) which distinguish this disease from osteoarthritis. 
Osteoarthritis is a degenerative disease, primarily of the articular cartilage and subchondral bone. Primary osteoarthritis, which comes in 2 forms, nodal and erosive, has no clearly defined underlying cause, although genetic factors are believed relevant 
In gouty arthritis, joint inflammation is caused by the formation of monosodium urate monohydrate (MSU) crystals, or uric acid crystals, within the joint space. 
Pseudogout arises from the deposition of calcium pyrophosphate dihydrate (CPPD) crystals in synovial fluid or articular tissue.
In addition, CPPD deposition can cause Pseudo-osteoarthritis, a gradual onset of joint pain and stiffness, which commonly involves an unusually severe, oddly distributed, degenerative arthritis.
CPPD deposition can also cause Pseudo-rheumatoid arthritis, which features multiple joint involvement with symmetric distribution, morning stiffness, fatigue, and synovial thickening.
Finally, CPPD can cause Pseudo-neuropathic anthropathy, a severe destructive monarthritis similar to that seen in neuropathic joints.
Hydroxyapatite (also called Basic calcium phosphate (BCP)) induced arthritis, from Hydroxyapatite deposition disease (HADD), is a third category of crystal deposition disease.  This can involve synovial effusions, acute inflammation in joints, idiopathic tumoral calcinosis, Milwaukee shoulder syndrome etc. There is also an erosive arthritis associated with BCP crystals. 
A fourth form is calcium oxalate associated arthritis, typically arising from end stage renal disease, but also from short bowel syndrome; diets rich in rhubarb, spinach or 
Finally there are an assortment of other crystal-associated forms of arthritis. Calcium oxalate aluminum phosphate crystals can trigger an acute arthritis in patients on renal dialysis.  Cholesterol, xanthine, cystine, cryoglobulins, Charcot-Leyden (lysophospho-lipase), and hypoxanthine crystals when depositing in joints produce their own forms of arthritis. 
There is an assortment of infectious arthritis, i.e. arthritis caused by bacteria, rickettsiae, mycoplasmas, viruses (or vaccinations given to prevent viral infections), fungi, or parasites; it is also called septic arthritis.  Included in this category are various types of mycotic arthritis, and viral arthritis, such as rubella arthritis, Lyme arthritis, Mumps arthritis, arboviral arthritis, syphilitic arthritis, parvovirus arthritis, tuberculous arthritis, Varicella arthritis, gonococcal arthritis, rubella arthritis, etc.  These assorted disorders can arise from quite varied sources.  Moreover, there is also a poorly understood disorder, pseudoseptic arthritis.  
Reactive arthritis (also been known as Reiter's Syndrome, arthritis urethritica, and polyarteritis enterica) is an autoimmune condition that develops in response to an infection in another part of the body, although reactive arthritis often shows up after the triggering infection is either gone or in remission. The most common triggers are Chlamydial infections, Nisseria gonorrhea; Salmonella, Shigella, and Campylobacter. 
Another of the seronegative spondyloarthropathies is psoriatic arthritis, which is believed to be autoimmune in origin and whose exact cause is unknown, but there is a 
Enteropathic arthritis, also a seronegative spondyloarthropathy is secondary to IBD.
Other seronegative spondyloarthropathies are ankylosing spondylitis (also known as Bechterew syndrome; Marie Strumpell disease; and rheumatoid spondylitis), and undifferentiated seronegative arthritis.  All of the seronegative spondyloarthropathies are distinct from rheumatoid arithitis, in that in RA, the Rf-factor is not absent. 
Sjogren's syndrome, like RA an autoimmuine, Seropositive disorder, affects primarily the eyes and mouth, but extraglandular problems in Sjogren's syndrome include joint pain or inflammation. It is not entirely clear whether Sjogren's syndrome arthritis is actually different from RA.
Ochronotic arthritis is a degenerative form of arthritis, causing a color change in the joints, and hardening of tendons and ligaments can predispose them to rupture; microruptures cause further joint disease. 
Lupus arthritis is the most common manifestation of Systemic Lupus Erythematosus (SLE), an auto-immune condition.  The most commonly affected joints are the hands, wrists, and knees.
There is also Adult Still's disease (ASD or AOSD) which has in addition to joint inflammation, a salmon-pink rash and daily spiking fevers. Related is Systemic onset juvenile idiopathic arthritis (SOJIA, also known as Still's disease). 
Menopausal arthritis is due to ovarian hormonal deficiency, typically arising from use of aromatase (estrogen synthetase) inhibitors, which lower levels of estrogen.  This has been little studied.

Hallux rigidus, of unknown etiology, is a degenerative type of arthritis that affects the large joint at the base of the big toe. 
Arthritis secondary to Systemic Sclerosis (other than RA) is usually symmetrical polyarthritis with predominant hand involvement, and is frequently erosive.
Hemorrhagic Arthritis (including haemophilic arthritis) is a general term encompassing any disorder characterized by bleeding within a joint, leading to inflammation of the joint lining (e.g. chronic synovitis), and sometimes degeneration of joint cartilage. Depending on cause, it is either acute or chronic.  The great majority of those suffering from severe hemophilia have haemophilic arthritis.
The Palmar Fasciitis and Polyarthritis Syndrome is a disabling, paraneoplastic condition of unknown pathogenesis.
	Complicating matters further is that fibromyalgia is considered by some to be included in the term arthritis, but others do not consider it a form of arthritis.

Relative skill in the art
One of ordinary skill in the art knows that the various disorders above can be quite different in their etiology, and how they can be treated, if at all.
Osteoarthritis is characterized by e.g. loss of cartilage, formation of hard bony enlargements (Heberden's nodes and/or Bouchard's nodes), formation of  "spurs" or 
Hallux rigidus itself treated just by surgery, including cheilectomy involving the excision of irregular bony spurs that limit motion, proximal phalanx osteotomy, silicone arthroplasty, arthrodesis and others.  The only drugs used are analgesics and NSAIDs, but these are just for relief of symptoms.
Gouty arthritis is a metabolic disorder, in which dysfunction of the purine metabolism results in hyperuricemia, leading to the formation of deposits in the cartilages of the joints, made up chiefly of urates, or uric acid. It is treated directly by the use of uric acid synthesis inhibitors, notably allopurinol and febuxostat, which are inhibitors of xanthine oxidase, which thus inhibit the accumulation of uric acid in the body. A second mode is use of the uricosuric drugs, uric acid excretion promoters, notably Probenecid, sulfinpyrazone and benzbromarone, which act by inhibiting the urate transporter URAT1 at the tubules, and thus accelerate the rapid excretion of uric acid accumulated in the body. A third mode is the use of uricase (rasburicase or pegloticase (PEGylated) form), which mediates the conversion of uric acid into the more soluble molecule allantoin.
Pseudogout and other disorders arising from deposition of calcium pyrophosphate dihydrate is related to other metabolic disorders, such as hemochromatosis, hyperparathyroidism, hypomagnesemia, and hypophosphatasia. The exact cause of CPPD deposition is unknown, although increased breakdown of adenosine triphosphate, the gene ANKH, and magnesium insufficiency have all been fingered as possible causes.  Treatments include corticosteroids, NSAIDs, colchicine, methotrexate 
Much the same is true for is calcium oxalate associated arthritis, which has no specific treatment, beyond treating the end stage renal failure itself (with increased dialysis) when that is the cause. Otherwise, treatment is just palliation of symptoms, e.g. NSAIDs.
Ochronotic arthritis is caused by alkoptunuria, an inherited autosomal recessive metabolic disorder which is caused by the lack of homogentisic acid-oxidase enzyme, which appears to be responsible for the deposition of homogentisic acid pigment in connective tissues.  There is no pharmacological treatment is available for the underlying alkaptonuria; the damage to the joints is approached with physiotherapy, rest, and prosthetic joint replacement; analgesia can be used for relief of pain.
Although Charcot arthropathy can arise from many sources, its exact nature is a matter of some dispute. One theory says it is neurotraumatic, leading to osseous destruction, and the other main theory is it is a neurovascular problem, causing the extremity to receive an increased blood flow, resulting in a mismatch in bone destruction and synthesis, leading to osteopenia. Treatment is via immobilization and reduction of stress via specialized footwear, and assorted surgical procedures. There is no pharmacological treatment.
The pharmaceutical treatment of reactive arthritis is targeted to the underlying infection which caused the infection in the first place, and thus will involve an antibacterial, antiviral, antifungal, etc. The same is true of infectious arthritis.
Lupus arthritis, although difficult to diagnose, is treated by treating the underlying SLE.

Very few agents have been successfully used to treat rheumatoid arthritis itself, and these, except for penicillamine, have all operated by the mechanism of α-TNF inhibition (the mode action of penicillamine in rheumatoid arthritis is unknown). There has been considerable research on the use of e.g. p38 inhibitors and DPP-IV inhibitors for RA, but none has been clearly established as effective. 
Hemorrhagic arthritis in its chronic form arises from a disease process, typically hemophilia, sickle cell disease, and pigmented villonodular synovitis. The acute form arises from injury, especially major ligament tear, fracture, meniscus tear, or damage to the joint capsule.  For the chronic form, treatment is done via treating the underlying cause.  Thus, for example, clotting factors for the particular type of hemophilia involved, although, as with other complications of hemophilia, these are of limited value.  PVNS has no pharmacological treatment. For the acute form, treatment of the specific injury, e.g. bone fracture, is required.
Therefore, one of ordinary skill in the art knows that the forms and etiologies of the assorted types of arthritis are so varied that a general treatment of arthritis is contrary to what is known in the art. The skill level is such that many forms have no specific treatment for the arthritis itself, only management of symptoms, such as NSAIDS for pain, hypnotics for sleep, antidepressants for reactive depression etc. Furthermore, what specific treatments there are, are not general. Thus, while RA does respond to α-TNF inhibitors which suppress the immune system, such agents would be expected, if anything, to make matters worse for septic arthritis.  Antiviral agents used for septic arthritis would be expected to be useless against psoriatic arthritis, clotting factors 
.Level of unpredictability in the art/ State of the prior art
The state of the prior art is such that it involves screening both in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. which compounds treat which specific disease).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
	State of the art with regards to treatment of arthritis  symptoms in general is very high and there are several invasive and noninvasive methods of treatment of each type of arthritis. Althought there is no single treatment option which can be successfully used in treatment of the various types of arthritis listed above. Further, With regards to treatment of arthritis  with phorbol esters, the prior art is very poor. 
Goel et al. (International journal of toxicology, 26, 278-288, 2007) teaches that phorbol esters  are known  for their tumor promoting activities (abstract) and the promote tumor growth following exposure to a subcarcinogenic dose of a carcinogen, they are coacarcinogens (page 282, under tumor production). While some are known st paragraph). There is no prior art teaching their activity in treatment of arthritis. 
The pharmacological art requires the screening of potential drug candidates in vitro and in vivo to determine if the drug candidates exhibit the desired pharmacological activities.  Typically, this process includes in vitro laboratory screening, preclinical in vivo screening, and three phases of clinical trials.  Once this arduous process has been successfully completed by a drug candidate, subsequent drug candidates will benefit from the established proof of concept.  The subsequent drug candidates must demonstrate a substantial correlation between their biological activity and that of the known drug candidate. Target based chemical screening does not conclusively establish the clinical utility of the compound which shows its activity in the initial screen. Sams-Dodd (Drug discovery today, Volume 10, number 2, 2005, pages 139-147  ) teaches that treatments developed for genetic targets through target-based drug discovery will only have limited impact on disease treatment and for mechanistic targets, proper target validation requires demonstration of therapeutic benefit of a compound belonging to the chemical class that ultimately will be used for clinical trials in a disease model using a clinically relevant treatment regime which requires proper validation of the compounds positive in the screen (page 143, left col.).  Sams-Dodd further emphasizes the increased risk of the ineffectiveness of the screened positives in the final assay due to lack of proper validation. Sams-Dodd concludes that there is a strong decline in the number of new molecules identified by target based screening entering clinical testing and emphasizes the complexity of the physiological role of the 
Accordingly, the study of the treatment and alleviation of arthritis symptoms by administering the claimed phorbol esters  can be considered as being nascent technology.  It is noted in MPEP 2164.03 that the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a specific and useful teaching.'  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee' s instruction. .” The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art 
Additionally, in terms of all the compounds encompassed by instant formula, an ordinarily skilled artisan would view that the synthesis of all possible variations of the compounds of formula (I) would require much experimentation let alone testing all the compounds both in-vitro and in-vivo as potential drug candidates to treat and alleviate arthritis symptoms.
Direction or guidance and working examples
The specification provides limited guidance and direction for making and using the claimed compounds in view of the immense scope of compounds encompassed by the claims.  
On pages 111, the instant specification there is one example (Example XXIX ) of a single male patient  suffering from Rheumatoid arthritis  being treated  with just one specific phorbol ester, TPA in a very specific regimen. The final results says that the they saw a reduction in stiffness in the joints and an increase in functionality in their hands.  . The  results are very subjective and not quantitative.   No data is provided as to the % of decrease or any other quantitative measurement. This single compound representing the markush group and treatment of just one patient  with this single compound in a very specific concentration and regimen and with the result not being quantitative or date presented is not enough to enable the large genus of compounds instantly claimed for treating and /or alleviating any and every symptom of any and every type of arthritis.
Applicants also present Example XXX which is treatment of Collagen induced arthritis again with only one compound TPA , however this is a prophetic example where the applicants are just describing the procedure one can use to test the activity of TPA over collagen induced Arthritis. This however does not show the effectiveness as claimed for TPA and does not cover multiple compounds encompassed by the instant claims.
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art are unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
Also, note MPEP 2164.08(b) which states that claims that read on "... significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative."
The quantity of experimentation needed
Generally speaking, the amount of experimentation to transform a molecule into medicine is vast and the success thereof is low.  Recent statistics indicate that the attrition rates during drug development remain high.  See Schafer et al. Drug Discovery Today 2008, 13 (21/22), 913-916.  The article makes clear that there are many steps necessary to promote a new molecular entity toward its clinical use, any one of which is cumbersome.  For instance, the authors found that "proof of concept trials have failed when the decision to enter clinical development was based on preclinical experiments using the wrong compound, the wrong experimental model, or the wrong endpoint.” It can be gleaned from this article that a plethora of experimentation is needed just to identify the best compound (i.e. one amongst many in a Markush-type claim), which preclinical tests are predictive of clinical success, and which diseases are the best to target.  There is generally a vast amount of experimentation to take a drug from bench to the clinic.  See, i.e., Horig et al. Journal of Translational Medicine 2004, 2(44) (“Successful drug development requires satisfying a matrix of domains from relevance to the disease and the drug-ability of the target through feasibility and convenience of drug delivery, demonstration of favorable benefit-risk profile in order to achieve a drug label that reflects physician and patent acceptance.")  . As such in the instant case, with the high unpredictability in the art and the limited guidance and examples provided by the applicant, the quantity of experimentation is very high.
Conclusion:

Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation to test which symptoms of Arthritis can  be treated by which compound encompasses in the instant claims, with no assurance of success.  Thus, rejection of claims 199-207 under 35 U.S.C. §112, first paragraph, is deemed proper.  

Conclusion
Claims 182-191 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629